Citation Nr: 1629794	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as headaches.

2.  Entitlement to service connection for a thoracic nerve sheath tumor. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a chronic headache disorder as a consequence of an in-service TBI 

2.  The preponderance of the evidence indicates that the Veteran's thoracic nerve sheath tumor did not have its onset in service or until many years later and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A chronic headache disorder due to in-service TBI was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for a thoracic nerve sheath tumor have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Headache disorder due to in-service TBI 

The Veteran seeks service connection for headaches on the basis that he developed the condition due to an in-service TBI.  The Veteran has a current diagnosis of a chronic headache condition, satisfying the current first element of service connection.  He had at least one in-service TBI.  Service treatment records (STRs) from August 1973 reflect he was hit in the head, was rendered unconscious, was briefly amnesiac and admitted to the hospital with a diagnosis of post-concussive syndrome.  As such, the second element of service connection, an in-service injury or incurrence, has been met.  As for the third element, the RO received a letter from a VA physician dated January 2015 linking his current headache disorder to his in-service TBIs.  In addition, the Veteran has submitted statements indicating that he did not suffer from headaches prior to service, but he has suffered from frequent and severe headaches since his in-service TBI.  See January 2015 VA treatment note.  The evidence presented by the VA provider and the Veteran is competent, credible, and probative.  As such, service connection for the residuals of an in-service TBI manifested by headaches is warranted.

Thoracic Nerve Sheath Tumor

The Veteran has been diagnosed with a thoracic nerve sheath tumor.  See, e.g., May 2012 VA thoracic spine MRI.  The Veteran has not provided any arguments as to why service connection should be granted for this tumor.  There are numerous statements from the Veteran and his former attorney of record presenting arguments regarding the other claims on appeal; however, none of these statements provide any theory of entitlement to service connection for a thoracic nerve sheath tumor.  See, e.g., October 2014 Notice of Disagreement, January 2015 substantive appeal, attorney statements dated March 2015 and July 2015, and an October 2015 letter from the Veteran to his Congressperson.  

Although the Veteran has not been afforded a VA examination in regard to this claim, the Board finds that there is no credible evidence indicating this condition is related to service.  As such, no VA examination for this condition is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).


ORDER

Service connection for the residuals of a TBI, manifested by chronic headaches, is granted. 

Service connection for a thoracic nerve sheath tumor is denied. 


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


